Case 1:19-cv-00200-JJM-PAS Document 67-1 Filed 12/01/20 Page 1 of 3 PageID #: 1008




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  RICHARD FERREIRA,
        Plaintiff,
  v.                                                      C.A. No. 1:19-cv-00200-JJM-PAS

  TOWN OF LINCOLN, et al.,
        Defendants.


          LINCOLN DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
             THEIR MOTION FOR ENTRY OF JUDGMENT PURSUANT TO
                   FEDERAL RULE OF CIVIL PROCEDURE 54(b)

         Defendants Town of Lincoln, Lincoln Police Department, Brian Sullivan, Philip Gould,

  Sean Gorman, Dana Packer, Christopher Nightingale, Walter Ptaszek, Jason Bolduc, Stephen

  Rodrigues, Joseph Anterni, Brendan Legare, Kyle Kinniburgh, and Jonathon Sexton (collectively

  the “Lincoln Defendants”) file this motion for entry of final judgment in accordance with Rule

  54(b) of the Federal Rules of Civil Procedure. The Lincoln Defendants submit that there is no just

  reason for delay in entry of final judgment.

  I.     Background and Analysis

         On June 4, 2020, Plaintiff Richard Ferreira (“Plaintiff”) filed a second amended complaint,

  which contains claims against the Lincoln Defendants and several members of the Rhode Island

  State Police. See Second Amended Complaint, Docket at #46. The Lincoln Defendants moved

  for summary judgment several months later. See Motion for Summary Judgment, Docket at #62.

  In their motion, they sought to dismiss all applicable claims against them on various grounds. See

  generally Supporting Memorandum, Docket at #62-1. Plaintiff then objected to the motion. See

  Opposition to Motion for Summary Judgment, Docket at #64. On November 20, 2020, the Court

  granted the Lincoln Defendants’ motion. See Memorandum and Order, Docket at #65. Therefore,

  no claims remain against the Lincoln Defendants.

                                                  1
Case 1:19-cv-00200-JJM-PAS Document 67-1 Filed 12/01/20 Page 2 of 3 PageID #: 1009




         The Lincoln Defendants now move for judgment under Fed. R. Civ. P. 54(b) as to all claims

  against them in the second amended complaint. Rule 54(b) provides that,

         [w]hen an action presents more than one claim for relief—whether as a claim,
         counterclaim, crossclaim, or third-party claim—or when multiple parties are
         involved, the court may direct entry of a final judgment as to one or more, but fewer
         than all, claims or parties only if the court expressly determines that there is no just
         reason for delay. Otherwise, any order or other decision, however designated, that
         adjudicates fewer than all the claims or the rights and liabilities of fewer than all
         the parties does not end the action as to any of the claims or parties and may be
         revised at any time before the entry of a judgment adjudicating all the claims and
         all the parties’ rights and liabilities.

  Fed. R. Civ. P. 54(b) (emphasis added). Since the Court has granted the Lincoln Defendants’

  motion for summary judgment and there are no claims remaining against them, entry of final

  judgment is appropriate and there is no just reason for delay.

  II.    Conclusion

         The Lincoln Defendants respectfully submit that the Court enter final judgment in their

  favor as to Plaintiff’s claims against them.

                                                        Defendants,
                                                        By their attorneys,

                                                        /s/Marc DeSisto

                                                        /s/Patrick K. Burns
                                                        Marc DeSisto, Esq. (#2757)
                                                        Patrick K. Burns, Esq. (#10107)
                                                        DESISTO LAW LLC
                                                        60 Ship Street
                                                        Providence, RI 02903
                                                        (401) 272-4442
                                                        marc@desistolaw.com
                                                        pburns@desistolaw.com




                                                    2
Case 1:19-cv-00200-JJM-PAS Document 67-1 Filed 12/01/20 Page 3 of 3 PageID #: 1010




                                   CERTIFICATION OF SERVICE

        I hereby certify that on this 1st day of December, 2020, I electronically filed and served this
  document through the electronic filing system upon the following:

         Chrisanne Wyrzykowski (#7565)                  Justin J. Sullivan (#9770)
         cwyrzykowski@riag.ri.gov                       jjsullivan@riag.ri.gov

           I further certify that a true and accurate copy of the within was mailed, postage pre-paid,
  this 1st day of December, 2020, to:

         Richard Ferreira, Pro Se
         45 Dover Street
         Fall River, MA 02721
         (774) 379-3621

                                                        /s/Patrick K. Burns




                                                   3
